Citation Nr: 0324970	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  02-07 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for chloracne as a result 
of exposure to herbicides.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

James A. Frost, Counsel





INTRODUCTION

The veteran had active service from July 1964 to January 
1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  February 2002 by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

REMAND

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Charles v. Principi, 16 
Vet. App. 370 (2002).

In the instant case, for the purpose of assisting the 
appellant, the Board requested and obtained his service 
medical records and records of his medical treatment at the 
VA Medical Center in Oklahoma City, Oklahoma, from March 2001 
to March 2003.  However, in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit held that the provisions of 38 C.F.R. § 19.9(a)(2), 
which authorized the Board to consider additional evidence 
without having to remand the case to the agency of original 
jurisdiction and without having to obtain the appellant's 
waiver were invalid because they were contrary to the 
requirement of 38 U.S.C. § 7104(a) that "[a]ll questions in 
a matter which...is subject to decision by the Secretary shall 
be subject to one review on appeal to the Secretary."  The 
Board must, therefore, remand this case so that the 
additional evidence obtained by the Board may be reviewed and 
the appellant's claim may be re-adjudicated.

Under the circumstances, this case is REMANDED for the 
following:

The additional evidence obtained by the Board should be 
reviewed and a determination should be made as to 
whether the veteran's claim on appeal may now be 
granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided 
with an appropriate Supplemental Statement of the Case 
(SSOC) and an opportunity to respond thereto.  The SSOC 
should notify the veteran of any information, and any 
medical or lay evidence not previously provided to VA 
which is necessary to substantiate the claim on appeal 
and whether VA or the claimant is expected to obtain 
any such evidence.  The case should then be returned to 
the Board for further appellate consideration, if 
otherwise in order.  The purpose of this REMAND is to 
comply with the VCAA.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of 
the appeal.  No action is required of the veteran 
unless he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter which the Board has remanded to the 
agency of original jurisdiction.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


